Citation Nr: 9923522	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder, to 
include scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1979 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for a back disorder, to include scoliosis.  

The Board notes that although the veteran was scheduled to 
appear at a May 1998 RO hearing, he failed to appear at that 
time, and has since not contacted the RO or the Board to 
reschedule that hearing. 

The Board also notes that this matter was originally before 
the Board in April 1999, at which time the matter was 
referred to the Veteran Health Administration (VHA) for an 
expert medical opinion.  The VHA opinion having since been 
completed, the case is again before the Board for appellate 
adjudication.


FINDING OF FACT

The veteran's back disorder, to include scoliosis, clearly 
and unmistakably preexisted service and was not chronically 
worsened during service. 


CONCLUSION OF LAW

The veteran's back disorder, to include scoliosis, preexisted 
service and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1131, 1132, 1153 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his back disability began during, 
or as the result of, service.  
As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a back disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  See, Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim.

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred or aggravated in service.  38 U.S.C.A. § 1131; 
38 C.F.R. 3.303(a). 

However, that an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, pursuant to 38 U.S.C.A. § 1132 and 38 C.F.R. 
§ 3.304(b), the veteran is entitled to a presumption of sound 
condition upon entry into service, except for any defects, 
infirmities, or disorders noted at the time of the enlistment 
examination, or when clear and unmistakable evidence 
demonstrates that a disease or injury diagnosed during 
service existed prior to enlistment.  See also Junstrom v. 
Brown, 6 Vet. App. 264, 266 (1994).

Service medical records (SMRs) include the veteran's March 
1979 enlistment examination report, which was negative for 
any back complaints, and included a normal clinical 
examination of the spine.  The SMRs also show that in July 
1979, the veteran was seen for complaints of back pain.  The 
history obtained from the veteran at that time referred to 
two automobile accidents, causing unspecified injuries to his 
back two years prior to entering service.  A July 1979 X-ray 
examination report revealed a small focal area of 
levoscoliosis at T3-5, but a radiographic examination of the 
cervical and lumbar segments of the spine was normal.  The 
remainder of the SMRs are negative for any pertinent abnormal 
findings, and there is no examination report upon separation 
of service included in the record. 

The post-service medical records include a December 1996 
treatment record that revealed a small amount of spasm in the 
paravertebral muscles and mild scoliosis.  A December 1996 VA 
radiology report of the lumbosacral spine shows an impression 
of "negative lumbar spine." 

The June 1999 VHA opinion recounted the medical evidence 
summarized above.  The VHA opinion stated that "[f]rom the 
view of [the veteran's] record it appears as though this was 
a condition that existed prior to his service and from 
spending just under a year on active duty it is highly 
unlikely that his back condition was in any way affected by 
that term of service." 

The veteran, through his accredited representative, contends 
in the July 1999 informal hearing presentation that the 
veteran's in-service diagnosis of a small focal area of 
levoscoliosis at T3-5 is consistent with the December 1996 
finding of mild scoliosis and back spasm.  Moreover, it is 
maintained that the veteran did not aggravate a preexisting 
back disorder and is entitled to the presumption of soundness 
because there was no defect, injury, or disease to the spine 
or back noted upon entry into service, or shown later by 
clear and unmistakable evidence to have preexisted service.  
It is argued that the VHA opinion was based on the veteran's 
history of preservice automobile accidents, which must be 
considered an inaccurate factual basis that does not meet the 
standard of clear and unmistakable evidence.

After review of the evidence of record and the veteran's 
contentions, the Board finds that service connection for a 
back disorder is not warranted.  While a July 1979 SMR 
indicates that the veteran was seen for a complaint of back 
pain, and an X-ray at that time showed a small focal area of 
levoscoliosis at T3-5, there is no indication that the 
veteran sustained a back injury while on active duty.  On the 
contrary, the history obtained from the veteran in July 1979 
referred to two automobile accidents, causing unspecified 
injuries to his back two years prior to entering service.  A 
recent VHA medical opinion states that it is "highly 
unlikely" that the veteran's recent back symptoms are in any 
way related to service.  The Board lends significant weight 
to the VHA opinion because the VHA expert clearly reviewed 
the entire record and took into account all of the medical 
evidence available with regard to the veteran's back 
disorder.  The contemporaneously recorded service medical 
record notation of two automobile accidents, causing 
unspecified injuries to the veteran's back two years prior to 
entering service, and the VHA opinion is competent medical 
evidence which constitutes clear and unmistakable evidence 
that a back disability existed prior to service, and is 
sufficient to rebut the presumption of soundness at time of 
entrance into service. Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  Therefore, the issue becomes whether the veteran's 
back disability was aggravated by his service. 

In reviewing the remainder of the veteran's service medical 
records, the Board finds no indication of any further back 
problems.  The veteran was seen in July 1979 for an isolated 
complaint of back pain.  There were no pertinent abnormal 
physical findings reported, other than some straightening of 
the normal curvature of the spine,  and, as noted above, 
there was no indication of a back injury at that time or at 
any other time during service.  There is no post-service 
medical evidence of back problems until December 1996; a VA 
treatment record indicates that the veteran was seen at that 
time for mild scoliosis and back spasms, but this is the only 
medical evidence of an back complaint since 1979, and comes 
some 16 years after separation from service.  The only 
medical evidence that addresses the question of a causal 
relationship to service goes against the veteran's claim.  
The VHA opinion clearly states that his period of service was 
inconsequential as to the presence of a current back 
disorder.  

The Board notes that the Court has held that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  The medical evidence does not suggest that during 
service the underlying back disability, a small focal area of 
levoscoliosis at T3-5, worsened.  Hunt, supra; Jensen v. 
Brown, 4 Vet. App. 304 (1993).  In support of this 
conclusion, the Board again notes that there were no abnormal 
objective clinical findings reported during service that were 
consistent with limitation of function of the back; there is 
no post-service medical evidence to suggest functional 
limitation of the back until approximately 16 years after 
separation from service, and the only medical opinion that 
addresses the question at hand was to the effect that the 
veteran's period of service was inconsequential as to the 
presence of a current back disorder, which, in the Board's 
judgment, goes against either finding that a back disorder 
began during service or finding that a small focal area of 
levoscoliosis at T3-5 worsened while on active duty, within 
the meaning of the cited legal authority. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection a back disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

